     3:17-cv-00166-RBH                   Date Filed 09/03/19                                 Entry Number 107                                Page 1 of 6


                                       SIDLEY AUSTIN LLP
                                       ONE SOUTH DEARBORN STREET
                                       CHICAGO, IL 60603
                                       +1 312 853 7000
                                       +1 312 853 7036 FAX


                                                                                                                     SSTEIN@SIDLEY.COM
                                       AMERICA • ASIA PACIFIC • EUROPE                                               +1 312 853 7520




                                                           September 3, 2019


By Email and ECF


The Honorable Thomas E. Rogers, III
U.S. Magistrate Judge
401 West Evans Street
Florence, SC 29501
rogers_ecf@scd.uscourts.gov

       Re:     U.S. ex rel. Vitale v. MiMedx Group, Inc., No. 3:17-cv-00166-RBH (D.S.C.)

Dear Judge Rogers:

       On behalf of MiMedx Group, Inc., we submit this response to the August 27, 2019 letter
from Relator’s counsel (Dkt. 105) and to provide the court with additional relevant information
in advance of the September 4, 2019 telephone conference.

      Relator Has Not Satisfied the Letter or Spirit of the Meet and Confer Obligation

         Relator’s request for Court intervention, made the day after MiMedx’s discovery
responses were served, is premature, as Relator’s counsel have failed to make the good faith
effort to resolve this dispute required by Local Rule 7.02 and Fed. R. Civ. P. 37(a)(1). Relator’s
characterization of MiMedx’s requests as consisting of blanket objections is clearly inaccurate,
as the Court can see from the written responses themselves. Where MiMedx had objections, it
stated “with specificity the grounds for objecting to the requests, including the reasons,”
explained what documents it would produce (or clearly stated that it would not produce certain
documents), and explained when production would be made. That is precisely what Rule 34
requires. See Fed. R. Civ. P. 34(b)(2)(B).

        By way of example, Request No. 17 seeks production of all emails—without regard to
subject matter or relevance—between or among over 532 MiMedx custodians—32 of whom are
identified by name, plus every one of more than 500 sales personnel. Dkt. 105-2 at 15-16.
MiMedx objected on relevance grounds due to the fact that the request seeks “documents that are




                     Sidley Austin LLP is a limited liability partnership practicing in affiliation with other Sidley Austin partnerships.
     3:17-cv-00166-RBH         Date Filed 09/03/19      Entry Number 107        Page 2 of 6




Page 2

unrelated to Plaintiff’s allegations regarding MiMedx’s interactions with PAN.” 1 Id. MiMedx
also objected that the Request imposed burdens outweighing any likely benefit because it
requested all emails from more than 532 MiMedx employees, and collecting, reviewing, and
producing such documents would impose significant burdens and costs. Id. MiMedx further
stated it would meet and confer with Relator to attempt to reach mutual agreement regarding
custodians and search terms to be applied.

        Relator’s counsel contacted counsel for MiMedx by phone on August 27, 2019, the day
after the discovery responses at issue were served, and requested that MiMedx agree to withdraw
or amend all of its objections regarding relevance or burden. We declined that request, but stated
we were fully prepared to discuss the specific requests and objections in order to determine
whether there was, in fact, any area of practical disagreement and, if so, whether those
disagreements could be narrowed or resolved. However, counsel for Relator stated that he was
unwilling to engage in such discussions as to any request, including Request No. 17 described
above, and submitted his letter to the Court later that day. It is therefore ironic that Relator
asserts “examples” of concerns with specific discovery requests in his letter, as Relator’s counsel
never raised those concerns in the brief call prior to the submission of their letter—and expressly
refused to engage in any such specific discussions. Relator’s counsel’s refusal to identify, let
alone meaningfully confer regarding, the (unidentified) specific requests at issue fails to comply
with the letter and spirit of the meet and confer requirement. See, e.g., Cardoza v. Boomin’
Brands, Inc., 141 F. Supp. 3d 1137, 1145-46 (D. Nev. 2015) (“truncated discussion during the
meet-and-confer process was insufficient to meet the counsel’s obligations to engage in a
meaningful discussion as to each discovery dispute with the same specificity and support during
that process as they would in briefing a subsequent motion”); Gann v. North-Central Ala. Reg’l
Council of Gov’ts, 2013 WL 6190799, at *5 (N.D. Ala. Nov. 26, 2013) ( “a moving party must
personally engage in two-way communication with the nonresponding party to meaningfully
discuss each contested discovery dispute in a genuine effort to avoid judicial intervention”).
Rather than burden the Court with a dispute that Relator has not even meaningfully attempted to
resolve through good faith negotiation, the Court should direct Relator to meet and confer with
MiMedx, in good faith, as to each response that Relator believes is problematic in advance of
any telephone conference with the Court.




1
  “PAN” refers to the Patient Access Network Foundation, a charitable organization that provides
financial assistance to qualifying patients. “[T]he only theory [Relator] has ever sought to
proceed under” in this action is the allegation that MiMedx engaged in a “scheme to manipulate
the submission of [PAN] application grants and coordinate charitable giving that ensured those
funds maximized the prospect of federal reimbursement.” Dkt. 66 at 20.
     3:17-cv-00166-RBH          Date Filed 09/03/19       Entry Number 107        Page 3 of 6




Page 3

                     Relator’s Criticisms of MiMedx’s Responses Are Unfounded

       Relator identifies four complaints regarding MiMedx’s discovery responses. Each is
without merit.

         “Boilerplate” objections

        First, Relator asserts that MiMedx made “extensive use of general objections followed by
‘specific’ boilerplate objections.” Dkt. 105 at 1. To the contrary, MiMedx made a limited
number of general objections that addressed matters that were applicable to the responses as a
whole, such as Relator’s instructions regarding the format of production (General Objection 2), a
definition in Relator’s requests (General Objection 3), Relator’s proposed time period for
identifying responsive documents (General Objection 4), and the time for completion of
MiMedx’s production (General Objection 6). Dkt. 105-2 at 1-2. Then, in response to each
request, MiMedx set forth specific objections with an explanation of the reason for the objection,
as required by Fed. R. Civ. P. 34(b)(2)(B).

         Specific Requests

         Although Relator never raised the issue in the brief call preceding the filing of his letter,
Relator’s letter complains about MiMedx’s response to Request No. 16, which Relator
characterizes as seeking “all analysis or audits reporting or relating to the impact of MiMedx’s
financial gifts to PAN Foundation on MiMedx’s sales, revenue, or ability to obtain federal
reimbursement.” Dkt. 105 at 1. In fact, Request No. 16 seeks “All analysis or audit reporting or
relating to the impact of MiMedx’s financial gifts to PAN Foundation or any other patient
assistance program on MiMedx’s sales, revenue, or ability to obtain federal reimbursement for
its products.” Dkt. 105-2 at 13-14 (emphasis added). In its objection, MiMedx explained that
this Request seeks documents that are not relevant because “it seeks documents that are unrelated
to Plaintiff’s allegations regarding MiMedx’s interactions with PAN.” Id. MiMedx then made
clear that it was willing to produce “non-privileged documents responsive to this Request that
relate to PAN” using an agreed-upon search methodology. Thus, MiMedx’s response clearly
sets forth the basis for MiMedx’s objection and the documents MiMedx agreed to produce. If
Relator believes there is some basis to require MiMedx to search for and produce documents
responsive to this request that do not relate to PAN, the proper course is to meet and confer
regarding that issue. MiMedx was (and remains) willing to do so.

       Relator also challenges certain of MiMedx’s objections that Relator’s requests are vague
or ambiguous. In each instance, MiMedx identified the portion of the request that it found to be
vague. For example, in Request No. 25, Relator seeks “all referenced financial, customer and
other data” referenced on page 25 of MiMedx’s Schedule 14A filed with the Securities and
     3:17-cv-00166-RBH         Date Filed 09/03/19       Entry Number 107        Page 4 of 6




Page 4

Exchange Commission on May 31, 2019. 2 Dkt. 105-3 at 5. However, as explained in MiMedx’s
objection, that page of the Schedule 14A does not reference any specific “financial, customer, or
other data.” 3 Thus, MiMedx is unsure of exactly what data Relator is seeking. If Relator’s
counsel believes the Request (or others to which MiMedx objected) is clear, they could explain
why in a meet and confer conference, and counsel for MiMedx could further expound on the
basis for MiMedx’s objection in an effort to clarify any ambiguity. But again, Relator’s counsel
refused to participate in such a conference.

         Relator also accuses MiMedx of misreading Interrogatory No. 12. In full, the
Interrogatory states, “Without revealing the information in question, identify the name, date,
author, and all recipients of the results of any internal investigation that complied [sic]
information that relates to any paragraph in the Complaint to which MiMedx answered it “lacks
information sufficient to form a conclusion as to the truth or falsity of the allegations.” Dkt 105-
1 at 12 (filed in camera) (emphasis added). On its face, this Interrogatory seeks factual
information regarding each of the 65 paragraphs of the Complaint to which MiMedx responded
that it lacks sufficient information to admit or deny the allegations. Cases in this district and
others have repeatedly held that such an interrogatory constitutes multiple interrogatories. See
Rawl v. South Carolina Dep’t of Social Svcs., No. 14-cv-02772, 2015 WL 6725169, at *2-3
(D.S.C. Nov. 3, 2015) (finding an interrogatory asking for the factual and legal basis for denials
in multiple requests for admission constituted separate interrogatories); see also Nguyen v.
Lowe’s Home Ctrs., LLC, No. 15-cv-1085, 2015 WL 12672153, at *4 (S.D. Cal. Nov. 19, 2015)
(“an interrogatory that seeks facts related to declining to admit allegations in a complaint or an
answer” “usually should be construed as containing a subpart for each request . . . contained in
the set”); Williams v. Serra Chevrolet Automotive, LLC, No. 12-11756, 2013 WL 5447878, at
*1-2 (E.D. Mich. Sept. 30, 2013) (finding an interrogatory asking for information regarding
multiple paragraphs of a complaint constituted multiple interrogatories). Rather than address the
authority MiMedx cited in its objection, Relator contends that MiMedx misread the
Interrogatory, which he claims was intended to “discern the identity of persons with information
that speaks to a paragraph that MiMedx claims it lacks sufficient information to form a
conclusion.” Dkt. 105 at 2. But even that would still constitute 65 separate interrogatories, as
each of the 65 paragraphs at issue address different subject matters, and different persons are
likely to have information with respect to each paragraph. Thus, Relator’s “clarification” of the
Interrogatory does not remedy the defect noted in MiMedx’s objection.




2
 A copy of the referenced page of the 14A is attached as Ex. A.
3
 MiMedx also objected to this request as irrelevant, as the request seeks information relating to
an investigation with no relevance to Relator’s claims in this case.
     3:17-cv-00166-RBH          Date Filed 09/03/19     Entry Number 107        Page 5 of 6




Page 5

         Timing of Production

        Third, Relator objects to MiMedx’s proposal to produce certain documents on a rolling
basis over the next three months. MiMedx did produce documents responsive to a number of
requests when the responses were submitted. But a complete production was not possible on that
date because identifying documents responsive to the remaining requests requires agreement on
the universe of custodians and search terms that will be used to identify responsive documents.
MiMedx’s statement that it would complete its document production within three months—
which assumed that Relator’s counsel would be willing to promptly meet and confer regarding
custodians and search terms—was consistent with Fed. R. Civ. P. 34(B)(2)(b), which provides
that a party’s “production must be completed no later than the time for inspection specified in the
request or another reasonable time specified in the response.” The Advisory Committee Notes
to Rule 34 similarly contemplate that it may be “necessary to make the production in stages,”
requiring only that, if so, the response specify the beginning and end dates of the production, as
MiMedx did.

        MiMedx’s proposal to complete its production within three months is reasonable, given
that MiMedx currently expects that it will be required to review (at least) tens of thousands of
documents to identify documents responsive to the requests, and the parties have proposed a
discovery period that extends until July 2020. See Dkt. 92-1 at 2. Relator suggests that MiMedx
should be able to complete its production sooner because he served his first requests for
production with the Complaint in August 2018. However, “[a] party may not seek discovery
from any source before the parties have conferred as required by Rule 26(f) . . . or when
authorized by . . . court order.” Fed. R. Civ. P. 26(d). The Court entered an order stating that
discovery could commence on June 28, 2019. Dkt. 85. MiMedx was under no obligation to
incur the burden and expense of document collection and review in response to Relator’s
premature discovery requests, particularly while MiMedx’s motion to dismiss this case in its
entirety was pending. MiMedx stands willing and ready to engage with Relator’s counsel
regarding custodians and search terms.

         Privilege log

        Finally, Relator notes that MiMedx has asserted various privilege objections, but has not
provided a log to support its claims. MiMedx asserted privilege objections where it anticipates
that responsive documents likely to be identified through MiMedx’s email review will include
privileged materials. Once those documents are identified, they will be logged.

                                         *      *       *

       In sum, MiMedx believes that its discovery responses complied fully with the
requirements of the Federal Rules of Civil Procedure for the reasons set forth above, and that
Relator’s request for Court intervention is premature as Relator’s counsel has made no good faith
     3:17-cv-00166-RBH        Date Filed 09/03/19     Entry Number 107       Page 6 of 6




Page 6

effort to identify and work through any disputes regarding particular requests. MiMedx stands
ready to do so.



                                               Best regards,


                                               s/ Scott D. Stein
                                               Scott D. Stein (admitted pro hac vice)
                                               E-Mail: sstein@sidley.com
                                               Joseph R. Dosch (admitted pro hac vice)
                                               E-Mail: jdosch@sidley.com
                                               SIDLEY AUSTIN LLP
                                               One South Dearborn
                                               Chicago, IL 60603
                                               Telephone: 312.853.7000
                                               Facsimile: 312.853.7036


                                               s/ E. Bart Daniel
                                               E. Bart Daniel (Fed. Bar #403)
                                               NELSON MULLINS RILEY &
                                               SCARBOROUGH LLP
                                               151 Meeting Street, Suite 600
                                               Charleston, SC 29401
                                               Telephone: 843.534.4123
                                               Facsimile: 843.722.8700
                                               E-Mail: bart.daniel@nelsonmullins.com

                                               ATTORNEYS FOR DEFENDANT MIMEDX
                                               GROUP, INC.




cc: Counsel of record (via ECF)
